Mr. PRESIDING JUSTICE KARNS, dissenting: The order of the Commission, recited in the majority opinion, was arbitrary and clearly contrary to law. While the railroad proposed to close its station building at Tamms, a community of approximately 500 people, and furnish service to the shipping public, which the record shows to be one, regular, but infrequent, commercial shipper, by utilizing a “traveling” agent, it is clear that this does not constitute an abandonment or reduction in service requiring permission of the Commerce Commission. The facts in this case are identical to those in Dixon v. Pitcairn, 362 Ill. 213, 199 N.E. 299 (1935), and this decision should govern the conduct of the commission, and the action of the circuit court in ruling on appellant’s motion for a stay. The railroad demonstrated a clear right to the relief requested. The facts are not in dispute. In my opinion the denial of the stay was a clear abuse of discretion which resulted in “great damage” to appellant since the Commission’s order requires the railroad to continue the unwarranted expenditure of substantial sums of money which it cannot recover.